Judgment dismissing plaintiff’s complaint reversed on the law and a new trial granted, costs to abide the event. The evidence discloses that defendant’s car, just before the accident, was being driven fast; that the headlights on defendant’s car were bright and strong enough to dazzle Frey. The night was foggy and the pavement wet and slippery. It cannot be said, as a matter of law, that there was no negligence on the part of the defendant in driving his car under the circumstances shown or that such negligence, if found, did not contribute to the accident. A question for the jury was presented. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.